Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 19, 2007 (December 31, 2006) CIT Equipment Collateral 2004-VT1 ( Exact Name of Registrant as Specified in its Charter ) CIT Funding Company, LLC (Exact Name of Registrant/depositor as Specified in its Charter) CIT Financial USA, Inc. (Exact name of sponsor as specified in its Charter) Delaware 333-53688-03 83-0388773 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o The Bank of New York Attn: Corporate Trust Department, CIT Equipment Collateral 2004-VT1 101 Barclay Street, Floor 12 East New York, New York 10286 (Address of principal executive offices and zip code) Registrants telephone number, including area code: (212) 328-7538 N/A (Former name or former address, if changed since last report) Exhibit Index Appears on Page 3. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 7  Regulation FD Item 7.01 Regulation FD Disclosure . The Issuing Entity is filing this report on Form 8-K for purposes of furnishing certain pool data and related asset information about the Issuing Entitys securitized assets as at December 31, 2006, pursuant to
